Citation Nr: 1638779	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-17 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to June 1975 and from May 1976 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbosacral spine, citing a lack of submission of new and material evidence.  Jurisdiction has since been transferred to the RO in Cleveland, Ohio.  In June 2010, the Board reopened and remanded the claim for additional development.

It is important to note here that The American Legion has refused to provide an informal hearing presentation/IHP in this case.  In a September 2013 properly executed VA Form 21-22 [Appointment of Veterans Service Organization as Claimant's Representative], the Veteran appointed The American Legion as his representative.  Accordingly, The American Legion has a general power of attorney related to the Veteran's claim before VA.  The Veteran has not revoked The American Legion's general power of attorney, but, in a June 2016 memorandum, a representative from The American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  In a subsequent June 2016 letter, the Board inquired if the Veteran wished to appoint a new representative - as he has not appointed a new representative, and The American Legion has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize The American Legion as the Veteran's authorized representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The record indicates that the Veteran applied to the Social Security Administration (SSA) for disability benefits.  A March 2009 VA examination report shows the Veteran was unemployed (not retired) due to his lumbar spine disability at the time of that examination.  In an October 2010 VA physical medicine rehabilitation report the provider noted that the Veteran wanted to apply for SSA benefits.  In a July 2011 VA primary care physician progress report, it was noted that the Veteran brought disability examination documents to be filled-out for SSA.  The AOJ should attempt to include in the record any outstanding SSA records pertaining to a disability benefits application, to include any decisions rendered.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request that they provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the Veteran's record.  

2.  Then, after completing any additional development needed, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




